Citation Nr: 0804357	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-42 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from June 1979 to October 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was filed in July 1981 and was later 
denied by the RO in October 1981 because the veteran failed 
to report for a scheduled physical examination.

2.  The veteran resubmitted his claim in January 1982 and 
included an explanation to the RO that his absence from the 
scheduled physical examination resulted from a 
misunderstanding of the time; however, the RO denied the 
claim on the basis that the available record did not show 
treatment for the claimed condition in service.  The veteran 
was notified of the decision, but did not initiate an appeal.  

3.  The RO subsequently confirmed the denial of the claim on 
multiple occasions, most recently in a rating decision in 
April 1993 where the veteran's claim was denied on the basis 
that the earliest evidence of a psychiatric disorder was from 
over ten years after service.  The veteran was notified of 
the decision, but did not initiate an appeal.  

4.  The veteran requested that his claim be reopened in July 
2003.

5.  The only additional evidence which has been presented 
consists of treatment records from many years after service 
which do not contain any medical opinion linking a current 
psychiatric disorder to service.
6.  The veteran submitted a statement to the RO in April 2005 
that he has no additional medical evidence regarding his 
psychiatric condition other than what has already been 
submitted.  
     
7.  The additional evidence presented since the prior final 
April 1993 decision does not raise a reasonable possibility 
of substantiating the claim for service connection for a 
psychiatric disorder.


        CONCLUSIONS OF LAW

1.  The prior decisions by the RO that denied entitlement to 
service connection for a psychiatric disorder are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted To 
Reopen A Service Connection Claim For A Psychiatric Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that his current psychiatric condition 
resulted from his time in the service.

The veteran filed multiple claims regarding his psychiatric 
condition from July 1981 through April 1993.  All of the 
claims were denied by the RO.  The veteran's claim for 
service connection was most recently denied by the RO in 
April 1993.  The veteran did not initiate an appeal of the 
April 1993 rating decision and it is final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  

The Board notes that the previously considered evidence 
included the veteran's service medical records.  The 
veteran's pre-induction examination in May 1979 disclosed 
that the veteran was treated for a psychiatric condition.  
However, the pre-induction exam does not provide further 
details as to the type of condition suffered by the veteran 
and whether he sought treatment.  The veteran's time in the 
service totaled less than 4 months.  Furthermore, the service 
medical records do not disclose any treatment for a 
psychiatric condition during the veteran's service.  The 
veteran's Statement of Medical Condition from October 1979 
contained no disclosures indicating any changes to the 
veteran's overall health upon his separation from the 
military.  In fact, the veteran marked the statement which 
states that there was no change in his medical condition.  
Also, the veteran did not submit any documentation which 
would indicate that his psychiatric condition occurred within 
one year of discharge from service.    See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
previously considered evidence included records dated in 1989 
and later showing VA medical treatment for a psychiatric 
treatment for a psychiatric disorder.  However, the evidence 
did not contain any opinion relating it to service.  The 
veteran failed to meet the one-year presumption.

The veteran requests that his claim be reopened.  A claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was last 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, the Board will 
examine all of the submitted evidence since the April 1993 
rating decision issued by the RO that was the last and final 
adjudication that disallowed the veteran's claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board does note that the June 2004 Statement in Support 
of Claim contains a statement from the veteran where he 
addresses his psychiatric condition and his early discharge.  
However, no medical opinion has been submitted to explain as 
to whether a connection exists between the veteran's 
psychiatric condition and military service.  The Board does 
acknowledge that the veteran was experiencing problems in his 
personal life during the time of his hospitalization at the 
VA facilities, but these problems took place many years after 
the veteran left the military. 

After reviewing all of the evidence which is of record, the 
Board finds that the evidence submitted since the April 1993 
decision is not new and material.  In fact, the veteran 
states in an April 2005 Statement in Support of Claim that he 
has no additional evidence to submit.

The Board notes that the veteran has presented additional 
post service records which show that the veteran received 
psychiatric treatment at the VA facility in San Juan, Puerto 
Rico from November 2004 through January 2005.  The veteran 
received treatment at the Minneapolis, Minnesota facility 
from November 1999 through August 2000.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a psychiatric condition fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denials.  In this respect, the additional 
evidence submitted does not contain any new evidence showing 
the occurrence of a psychiatric condition in service, nor is 
there any medical evidence linking a post service condition 
to a psychiatric condition.  The additional evidence that has 
been presented does not raise a reasonable possibility of 
substantiating the claim.

Consequently, the Board finds that the evidence received 
since the prior decisions regarding the claim for service 
connection for a psychiatric condition is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.
        
        Duty To Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Board finds that an 
August 2003 VCAA letter combined with information provided 
later meets the standards set forth in the case of Kent v. 
Nicholson with respect to informing the veteran as to what 
additional information the RO requires to reopen his claim.  
See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The letter 
explains that his claim was previously denied in a decision 
from April 1993, and that in order to reopen the claim, the 
veteran would have to submit new and material evidence to 
show that the condition was caused or aggravated by military 
service.  The August 2003 letter provided a definition as to 
what constitutes new and material evidence.  The August 2003 
letter also explains that the VA would be responsible for 
obtaining service medical records and VA medical records, and 
that it would be the veteran's responsibility to ensure that 
the VA received any other medical records that were not held 
by a federal department or agency.  In addition, the Board 
notes that in May 2004, the veteran was notified that the 
claim had previously been denied in April 1993 because the 
service medical records did not show treatment for a nervous 
condition.  Although this information was not provided prior 
to adjudication of the claim, the Board concludes that this 
did not result in any prejudice to the veteran.  He 
subsequently had an opportunity to submit additional 
evidence, but did not do so.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The veteran's 
service medical records and post service treatment records 
have been obtained.  A notice from February 2005 scheduled a 
hearing in April 2005 but the veteran failed to appear.  The 
veteran has not requested another hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.









                                      (CONTINUED ON NEXT 
PAGE)
ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


